PER CURIAM.
This is a motion for appeal by the defendant from a judgment for the plaintiff awarding disability benefits under an accident insurance policy. Admittedly the plaintiff suffered an accidental injury, and the company actually paid some disability benefits.
The defendant contends that the plaintiff suffered two accidental injuries to her spine, that she was paid for her first injury, and at the time of her second injury the policy had lapsed or the risk of injury to her spine had been eliminated by an endorsement on the policy.
We are of the opinion that the record supports the findings of the trial court (the case was tried without a jury) that the alleged second injury was an aggravation of the original injury, that the subsequent endorsement on the policy was not effective to eliminate liability for the original injury, and that plaintiff had substantially complied with the terms and conditions of the policy.
The motion for appeal is denied and the judgment stands affirmed.